DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: a data selection unit is identified as element 144 and 44 in paragraph 151.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a signal transmission unit in claims 1, 7, 9, 18, and 20 having a broadest reasonable plain-meaning interpretation of a unit, or a means for signal transmission.  In light of the specification, a “signal transmission unit” is interpreted to be one of the shift-register stages forming a scan driver (see Specification Figs. 12, 13, and [0032]).
a data voltage control unit in claims 12 and 14 having a broadest reasonable plain-meaning interpretation of a unit, or a means to control data voltage.  In light of the specification, a “data voltage control unit” is interpreted to be a timing controller element which sets the data voltage range (see Specification element 131 of Fig. 14 and [0105], [0144]). 
an area determination unit in claim 14 having a broadest reasonable plain-meaning interpretation of a unit, or a means to determine area.  In light of the specification, an “area determination unit” is interpreted to be a date enable signal counter indication the bounds of the DA, CA, and SA areas (see Specification element 141 of Fig. 14 and [0147], [0148]).
a data selection unit in claim 14 having a broadest reasonable plain-meaning interpretation of a unit, or a means to determine area.  In light of the specification, a “data selection unit” is interpreted to be a multiplexer outputting an area-specific data-voltage range (see Specification element 144 of Fig. 14 and [0147], [0151]).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim limitations are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 10 are rejected under 35 USC § 103 as being unpatentable over Jang (Jang, Sanghee, et al., US 20220139331 A1) in view of Kong (Kong, Chung Sik, US 20180190202 A1). 
Regarding claim 1, Jang discloses a display panel (Jang describes a display apparatus or a display panel; see [0007]), comprising: 
a pixel array in which a plurality of data lines, a plurality of gate lines crossing the data lines, and a plurality of pixels are disposed (Jang describes and shows a plurality of pixels PC1 disposed in an area DA1 at crossings of a plurality of scan lines or gate lines SLn and data lines DL; see Fig. 5, [0060], [0099], [0100], [0101], [0110], [0125], [0150]); 
a first gate driver configured to supply a gate signal to gate lines connected to pixels disposed in a first area of the pixel array (Jang describes and shows a first scan driving circuit, or first gate driver SDRV1 driving gate signals onto gate lines connected to first area DA1 pixels PC1; see Fig. 5, [0143]); 
and a second gate driver configured to receive second gate driver SDRV2 driving a gate signal onto a second gate line SL2 connected to a second area DA2 pixel PC2; see Fig. 5, [0100]), 
wherein the second gate driver includes a first signal transmission unit disposed in the pixel array to receive the 
Jang differs from the instant invention in that Jang does not disclose: a second gate driver sequentially driven by a last-stage signal from a first gate driver, as is implied by the clause “carry signal from the first gate driver”. 
However, in an analogous field of endeavor, Kong discloses a display panel (Kong; see [0002]) containing 
a first gate driver’s a last-stage signal sequentially driving a second gate driver (Kong shows a first gate driver’s a last-stage S Stage j output signal Gout(j) sequentially driving a second gate driver first stage S Stage (k+1); see Figs. 4A, 4B, [0067], [0074], [0076]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Jang’s display panel having a first gate driver formed of a plurality of stages each driving a display area gate line, and a second gate driver driving a scan line in a different display area, with Kong’s display panel containing a first gate driver’s a last-stage signal sequentially driving a second gate driver, especially when considering the motivation to modify Jang with Kong arising from the stated desire to provide a display panel formed of a plurality of pixels and driven at a high speed using a GIP or gate in panel gate driver (Kong; see [0007], [0009]). 
Regarding claim 2, Jang and Kong disclose the display panel of claim 1, 
wherein resolution or pixels per inch (PPI) of the first and second areas are different from each other (Jang describes a second area resolution different from a first area resolution; see [0134]). 
The motivation to combine presented prior applies equally here.
Regarding claim 3, Jang and Kong disclose the display panel of claim 2, 
wherein the resolution or PPI of the second area is lower than that of the first area (Jang describes a second area resolution less than a first area resolution; see [0134]).
The motivation to combine presented prior applies equally here.
Regarding claim 4, Jang and Kong disclose the display panel of claim 2, 
wherein the second area includes a first low PPI area including a plurality of light transmitting portions (Jang describes a second area DA2 including a light transmissive area TA; see [0066]).
The motivation to combine presented prior applies equally here.
Regarding claim 5, Jang and Kong disclose the display panel of claim 2, 
wherein the second area further includes a second low PPI area in which a plurality of photo sensors are disposed (Jang describes a camera or sensor located within a display area; see [0006], [0065]; one of ordinary skill in the art before the effective filing date would have inferred a plurality of photo sensors in the camera or sensor recited in Jang at [0006], [0065], [0092], [0107]).
The motivation to combine presented prior applies equally here.
Regarding claim 7, Jang and Kong disclose the display panel of claim 1, 
wherein the first gate driver includes a plurality of third signal transmission units disposed in a bezel area outside the pixel array to sequentially supply the gate signal to the gate lines connected to of the pixels disposed in the first area (Kong shows a first gate driver 130 having a plurality of third-stage or third signal transmission units S Stage (j+1 to k) disposed in a bezel area and supplying gate signals to the display area DA; see [0071]), 
and the second gate driver further includes a plurality of second signal transmission units dependently connected to the first signal transmission unit, which receives the carry signal from the first gate driver, to sequentially supply the gate signal to the gate lines connected to of the pixels disposed in the second area (Kong shows a first gate driver’s a last-stage S Stage j output signal Gout(j) sequentially driving a second gate driver first stage S Stage (k+1); see Figs. 4A, 4B, [0067], [0074], [0076]).
The motivation to combine presented prior applies equally here.
Regarding claim 10, Jang and Kong disclose the display panel of claim 7, 
wherein each of the pixels of the first and second area includes sub-pixels having a pixel circuit, and the pixel circuit receives a first scan pulse, a second scan pulse, and a light emission control pulse (Jang shows a pixel circuit receiving a first scan pulse Sn on scan line SL, receiving a second scan pulse Sn+1 on a second scan line SL+1, and receiving an emission control pulse En on emission line EL; see Fig. 4).
The motivation to combine presented prior applies equally here. 

Claim 6 is rejected under 35 USC § 103 as being unpatentable over Jang (Jang, Sanghee, et al., US 20220139331 A1) in view of Kong (Kong, Chung Sik, US 20180190202 A1) and further in view of Park122 (Park, Yong Sung, US 20210367122 A1). 
Regarding claim 6, Jang and Kong disclose the display panel of claim 1.
Jang and Kong differ from the instant invention in that Jang and Kong do not expressly disclose: wherein the gate lines connected to the pixels disposed in the second area are separated from the gate lines connected to the pixels disposed in the first area. 
However, in an analogous field of endeavor, Park122 discloses a display panel (Park122; see [0044]) containing 
second area gate lines different from first area gate lines (Park122 describes and shows second area PXA2 gate lines GBL_2 which are different from first area PXA1 gate lines GBL1; see Fig. 10, [0156], [0160]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Jang’s and Kong’s display panel having a first gate driver formed of a plurality of stages each driving a display area gate line, the first gate driver’s last-stage signal sequentially driving a second gate driver, and the second gate driver driving a scan line in a different display area, with Park122’s display panel containing second area gate lines different from first area gate lines, especially when considering the motivation to modify Jang and Kong with Park122 given the recognized problem in the field of finding space for the display drivers and other components as the bezel area shrinks (Park122; see [0004]), given Park122’s success at proving multiple different drivers for multiple different display areas (Park122; see Fig. 10, [0156], [0160]). 

Allowable Subject Matter
Claims 8-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
 
Claims 12-20 are allowed on the merits over the art of record (note however that the 35 USC 112(f) interpretations and the objection to the specification remain in effect). 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a data voltage control unit outputting a first voltage control data for controlling a dynamic range of a data voltage applied to pixels disposed in a first area of the pixel array during a first scanning period;  an output second voltage control data controlling a dynamic range of a data voltage applied to pixels disposed in a second area of the pixel array during a second scanning period;  a gamma compensation voltage generator outputting a first gamma compensation voltage in response to the first voltage control data during the first scanning period of the first area;  an output a second gamma compensation voltage in response to the second voltage control data during the second scanning period of the second area;  a data driver that, during the first scanning period, converts pixel data into the first gamma compensation voltage for output to the pixels disposed in the first area;  and during the second scanning period, converts pixel data into the second gamma compensation voltage for output to the pixels disposed in the second area;  a first gate driver configured to supply a gate signal to gate lines connected to the pixels disposed in the first area during the first scanning period, when these structural and functional features are considered with all other structural and functional features in the base independent claim.

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Lee, Youngjang, US 20180151125 A1, describes a display panel having a first and second gate driver formed of a plurality of stages each driving a display area gate line, and a second gate driver driving a scan line in a different display area (see Fig. 6), but does not describe a second gate driver sequentially controlled by a last-stage signal from a first gate driver, and does not describe a first gate driver driving gate lines in a display area distinct from the display area in which a second gate driver drives the gate lines, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693